Title: To Thomas Jefferson from Nathaniel Anderson, 26 May 1793
From: Anderson, Nathaniel
To: Jefferson, Thomas



Dear Sir
Richmond May 26th 1793

I duly received your Esteemed favor of the 19th Current, and return you my Sincere thanks for your friendly disposition to Serve me, which encourages me to make a further request, that is to give me your Opinion from time to time of the Neutrality of the United States of America, in the present European War, As I have lately Ventured to lay out a large Sum of Money in two American Ships, and am Now in treaty for another, which I shall not Close with, untill I can hear from you. A report prevails here that, the french Embassador’s demands are of such a Nature that it must involve America in the War, particularly in that of his requiring us to comply with that part of our treaty with france to Guarantee their West India Islands. This report is said to be founded in a Letter from Mr. Saml. Griffin who is at present in Philadelphia. I am with very great Esteem Dear Sir, your Mo: Obdt.

Nathl. Anderson

